PER CURIAM.
Appellant, Bernard Myers, appeals his conviction for robbery. We affirm.
Appellant was charged with robbery for the taking of a victim’s shoulder purse. At trial, the court instructed the jury on robbery and on the lesser charge of theft.
Appellant’s only issue on appeal is that the trial court erred in giving a theft instruction which did not track the standard jury instruction. Appellant argues that the instruction given was misleading and confusing and led to appellant being improperly convicted of the robbery charge.
Although an initial transcript contained the error of which appellant complains, during this appeal the State filed a correct*683ed transcript. The corrected transcript shows that the trial court properly gave the standard jury instruction for the theft charge. Fla.Std.Jury Instr. (Crim.) § 812.014. Accordingly, we affirm.
Affirmed.